          Case 1:21-cr-00388-PGG Document 9 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                     ORDER
             - against -
                                                                21 Cr. 388 (PGG)
ANGEL RODRIGUEZ,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The arraignment of Defendant Angel Rodriguez will take place on June 16, 2021

at 11:00 a.m. With Defendant’s consent, the arraignment will proceed by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. By June 14, 2021, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name in the subject line.

Dated: New York, New York
       June 11, 2021
